Exhibit 10.1 LIMITED WAIVER AND AMENDMENT NO. 7 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT This Limited Waiver and Amendment No. 7 to Second Amended and Restated Credit Agreement ("Agreement") dated as of January 29, 2016 ("Effective Date"), is among Gastar Exploration Inc., a Delaware corporation ("Borrower"), the Lenders (as defined below) party hereto constituting the Required Lenders, and Wells Fargo Bank, National Association, as administrative agent for such Lenders (in such capacity, the "Administrative Agent"), as collateral agent (in such capacity, the "Collateral Agent"), as swing line lender (in such capacity, the "Swing Line Lender"), as issuing lender (in such capacity, the "Issuing Lender"). RECITALS A.The Borrower is party to that certain Second Amended and Restated Credit Agreement dated as of June 7, 2013, among the Borrower, the lenders thereto from time to time (the "Lenders"), the Administrative Agent, the Collateral Agent, the Swing Line Lender, and the Issuing Lender, as heretofore amended, restated, supplemented or otherwise modified (as so amended, restated, supplemented or otherwise modified, the "Credit Agreement"; defined terms of which are used herein unless otherwise defined herein). B.On December 31, 2015, the Borrower made cash dividends on account of the Borrower Series A Preferred Shares and the Borrower Series B Preferred Shares in an amount equal to $1,206,108.08 (the “Cash Distributions”), and, at the time the Cash Distributions were made, Availability was less than five percent of the Borrowing Base then in effect and the Potential Leverage Defaults (as defined below) may have occurred.The making of the Cash Distributions when Availability is less than five percent of the Borrowing Base then in effect or when a Default exists would result in a breach of Section 6.05(a) of the Credit Agreement (the “Cash Default”). C.On January 28, 2016, the Borrower issued, as a dividend on the Borrower’s issued and outstanding shares of common stock, the right to purchase Series C Junior Participating Preferred Stock, the certificate of designation of which was posted with the Borrower’s 8-K filings on January 19, 2016 (such right, the “Purchase Rights”).The issuance of such Purchase Rights as a dividend results in a breach of Section 6.05 of the Credit Agreement (the “Series C Default”). D.On December 31, 2015 the Borrower may have been unable (i) to cause its Leverage Ratio to be equal to or less than 5.25 to 1.00 as required under Section 6.17 of the Credit Agreement and (ii) to cause its Senior Secured Leverage Ratio to be equal to or less than 2.25 to 1.00 as required under Section 6.25 of the Credit Agreement (together, the “Potential Leverage Defaults” and each a “Potential Leverage Default”; and together with the Cash Default and the Series C Default, the “Existing Defaults”). E.The Borrower has requested that the Required Lenders (i) temporarily waive the Potential Leverage Defaults, (ii) permanently waive the Cash Default and the Series C Default (the “Equity Defaults”), and (iii) amend the Credit Agreement, in each case, as provided herein. THEREFORE, the Borrower, the Required Lenders, the Issuing Lender, the Swing Line Lender, the Collateral Agent, and the Administrative Agent hereby agree as follows: Section 1.Defined Terms; Interpretation.As used in this Agreement, each of the terms defined in the opening paragraph and the Recitals above shall have the meanings assigned to such terms therein.Each term defined in the Credit Agreement and used herein without definition shall have the meaning assigned to such term in the Credit Agreement, unless expressly provided to the contrary.The " "1" "" "" words "hereby", "herein", "hereinafter", "hereof", "hereto" and "hereunder" when used in this Agreement shall refer to this Agreement as a whole and not to any particular Article, Section, subsection or provision of this Agreement.Article, Section, subsection and Exhibit references herein are to such Articles, Sections, subsections and Exhibits of this Agreement unless otherwise specified. All titles or headings to Articles, Sections, subsections or other divisions of this Agreement or the exhibits hereto, if any, are only for the convenience of the parties and shall not be construed to have any effect or meaning with respect to the other content of such Articles, Sections, subsections, other divisions or exhibits, such other content being controlling as the agreement among the parties hereto.Whenever the context requires, reference herein made to the single number shall be understood to include the plural; and likewise, the plural shall be understood to include the singular.Words denoting sex shall be construed to include the masculine, feminine and neuter, when such construction is appropriate; and specific enumeration shall not exclude the general but shall be construed as cumulative.Definitions of terms defined in the singular or plural shall be equally applicable to the plural or singular, as the case may be, unless otherwise indicated.
